Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 1 of 7 PageID #: 2912



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA

  THE STATE OF LOUISIANA,
  By and through its Attorney General, JEFF
  LANDRY, et al.,
                                     PLAINTIFFS,

  v.

  JOSEPH R. BIDEN, JR., in his official capacity
  as President of the United States; et al.,              CIVIL ACTION NO. 2:21-cv-778-TAD-KK
                                     DEFENDANTS.


    MOTION FOR EXTENSION OF DEADLINE TO REPLY TO DEFENDANTS’
   MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO
  SHOW CAUSE AND COMPEL COMPLIANCE WITH PRELIMINARY INJUNCTION

         Plaintiff States respectfully move this Court for an order extending the deadline to file their

 reply to Defendants’ Memorandum in Opposition to Plaintiffs’ Motion for Order to Show Cause and

 Compel Compliance With Preliminary Injunction. Under this Court’s Minute Entry of August 10,

 2021, Plaintiff States have until August 31, 2021, to reply to Defendants’ Memorandum in Opposition.

 Plaintiff States respectfully ask the Court to extend this deadline to and including September 3, 2021.

 Counsel for Defendants do not oppose this motion.

         An extension is appropriate in light of Defendants’ disclosure—for the first time—in their

 Memorandum in Opposition that they will “publicly announce both onshore and offshore leasing

 activity by August 31.” Doc. 155 at 1. Specifically, Defendants indicate that the Bureau of Ocean

 Energy Management “presently anticipates sending a new [Lease Sale 257] Record of Decision to the

 Federal Register by August 31, 2021.” Doc. 155 at 3. And Defendants indicate that the Bureau of

 Land Management will “publicly post [] parcel lists for NEPA scoping by August 31, 2021.” Doc. 155

 at 5.

         These documents are directly relevant to Defendants’ compliance with this Court’s injunction.

 Plaintiff States will need to review and potentially respond to the newly released documents in their
Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 2 of 7 PageID #: 2913



 reply brief. Given the likely technical complexity of the Lease Sale 257 Record of Decision in

 particular, a three-day extension would give Plaintiff States an opportunity to review and potentially

 respond to these recent developments in their reply brief.

         Accordingly, Plaintiff States respectfully ask the Court to enter an order making September 3,

 2021, their new deadline to file their reply brief in support of their motion for an order to show cause

 and compel compliance with the Court’s injunction.




                                                  -2-
Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 3 of 7 PageID #: 2914



                                             Respectfully submitted,

  Dated: August 26, 2021                         /s/ Joseph Scott St. John T

  TYLER R. GREEN                             JEFF LANDRY
  DANIEL SHAPIRO                             Attorney General
  CONSOVOY MCCARTHY PLLC                     ELIZABETH B. MURRILL
  222 S. Main Street, 5th Floor               Solicitor General
  Salt Lake City, UT 84101                   JOSEPH S. ST. JOHN
  (703) 243-9423                              Deputy Solicitor General
                                             LOUISIANA DEPARTMENT OF JUSTICE
                                             1885 N. Third Street
                                             Baton Rouge, LA 70804
                                             Tel: (225) 326-6766
                                             murrille@ag.louisiana.gov
                                             stjohnj@ag.louisiana.gov


                                             Counsel for Plaintiff States
  OTHER COUNSEL:

  STEVE MARSHALL
    Attorney General of Alabama
  Edmund G. LaCour Jr.*
    Solicitor General
  Office of the Alabama Attorney General
  501 Washington Avenue
  Montgomery, AL 36130
  Tel: (334) 353-2196
  Fax: (334) 353-8400
  Edmund.LaCourt@AlabamaAg.gov
  Counsel for the State of Alabama

  TREG TAYLOR
   ATTORNEY GENERAL
  Ronald W. Opsahl (Colo. Bar No. 35662)
    Assistant Attorney General
  Alaska Department of Law
  1031 West Fourth Avenue, Suite 200
  Anchorage, Alaska 99501
  Telephone: (907) 269-5100
  Fax: (907) 276-3697
  Email: ron.opsahl@alaska.gov
  Counsel for the State of Alaska



                                           -3-
Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 4 of 7 PageID #: 2915



  LESLIE RUTLEDGE
    Attorney General of Arkansas
  Nicholas J. Bronni*
    Solicitor General
  Dylan L. Jacobs*
    Assistant Solicitor General
  Office of Arkansas Attorney General Leslie
  Rutledge
  323 Center Street, Suite 200
  Little Rock, Arkansas 72201
  (501) 682-6302
  Nicholas.bronni@arkansasag.gov
  Counsel for the State of Arkansas

  CHRISTOPHER M. CARR
    Attorney General of Georgia
  Andrew A. Pinson*
    Solicitor General
  Office of the Attorney General
  40 Capitol Square SW
  Atlanta, Georgia 30334
  (404) 458-3409
  apinson@law.ga.gov
  Counsel for the State of Georgia

  LYNN FITCH
   Attorney General of Mississippi
  Justin L. Matheny
    Assistant Solicitor General
  State of Mississippi
  Office of the Attorney General
  P.O. Box 220
  Jackson, MS 39205
  Tel: (601) 359-3680
  Counsel for the State of Mississippi




                                               -4-
Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 5 of 7 PageID #: 2916



  ERIC S. SCHMITT
    Attorney General of Missouri
  Justin D. Smith*
    Deputy Attorney General for Special
  Litigation
  Jeff P. Johnson*
  Michael E. Talent*
  Missouri Attorney General’s Office
  Post Office Box 899
  Jefferson City, MO 65102
  Tel: (573) 751-0304
  Fax: (573) 751-0774
  Justin.Smith@ago.mo.gov
  Counsel for the State of Missouri

  AUSTIN KNUDSEN
    Attorney General of Montana
  David M.S. Dewhirst*
    Solicitor General
  Montana Attorney General’s Office
  215 North Sanders
  P.O. Box 201401
  Helena, MT 59620-1401
  406.444.4145
  david.dewhirst@mt.gov
  Counsel for the State of Montana

  DOUGLAS J. PETERSON
    Attorney General of Nebraska
  James A. Campbell*
    Solicitor General
  Office of the Nebraska Attorney General
  2115 State Capitol
  Lincoln, NE 68509
  (402) 471-2682
  jim.campbell@nebraska.gov
  Counsel for the State of Nebraska




                                            -5-
Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 6 of 7 PageID #: 2917



  MIKE HUNTER
    Attorney General of Oklahoma
  Mithun Mansinghani*
    Solicitor General
  Bryan Cleveland*
    Assistant Solicitor General
  Oklahoma Office of Attorney General
  313 N.E. 21ST Street
  Oklahoma City, OK 73105
  Phone: (405) 522-4392
  mithun.mansinghani@oag.ok.gov
  Counsel for the State of Oklahoma

  KEN PAXTON
   Attorney General of Texas
  Brent Webster
    First Assistant Attorney General
  Judd E. Stone II
    Solicitor General
  Patrick Sweeten
    Deputy Attorney General
  Office of the Attorney General
  P.O. Box 12548 (MC 009)
  Austin, Texas 78711-2548
  Tel.: (512) 463-4139
  Fax: (512) 474-2697
  Patrick.Sweeten@oag.texas.gov
  Judd.Stone@oag.texas.gov
  Counsel for the State of Texas

  SEAN D. REYES
    Attorney General of Utah
  Melissa A. Holyoak*
   Solicitor General
  Utah Attorney General’s Office
  350 N. State Street, Suite 230
  P.O. Box 142320
  Salt Lake City, UT 84114-2320
  385.271.2484
  melissaholyoak@agutah.gov
  Counsel for the State of Utah




                                        -6-
Case 2:21-cv-00778-TAD-KK Document 157 Filed 08/26/21 Page 7 of 7 PageID #: 2918



  PATRICK MORRISEY
    West Virginia Attorney General
  Lindsay S. See*
    Solicitor General
  State Capitol, Bldg 1, Room E-26
  Charleston, WV 25305
  (304) 558-2021
  Lindsay.s.see@wvago.gov
  Counsel for the State of West Virginia

  *Admission application forthcoming




                                           -7-
